Name: Commission Regulation (EEC) No 919/91 of 12 April 1991 derogating from Regulation (EEC) No 1738/89 laying down detailed rules on production aid for durum wheat
 Type: Regulation
 Subject Matter: plant product;  Europe;  economic policy
 Date Published: nan

 No L 92/22 Official Journal of the European Communities 13 . 4. 91 COMMISSION REGULATION (EEC) No 919191 of 12 April 1991 derogating from Regulation (EEC) No 1738/89 laying down detailed rules on production aid for durum wheat April by Commission Regulation (EEC) No 1738/89 0, as last amended by Regulation (EEC) No 920/90 (6) ; whereas Italy should therefore be authorized to defer the time limit in question as regards payments to be made in respect of the 1990/91 marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Notwithstanding Article 5 ( 1 ) of Regulation (EEC) No 1738/89, Italy is hereby authorized to pay aid for durum wheat in respect of the 1990/91 marketing year by 30 June 1991 at the latest . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 10 (5) thereof, Whereas Council Regulation (EEC) No 3103/76 of 16 December 1976 on aid for durum wheat ('), as last amended by Regulation (EEC) No 3656/90 (4), lays down general rules on aid for durum wheat ; whereas the Commission must lay down the detailed rules for their application ; Whereas, in the framework of the application of its national provisions to combat fraud, Italy has in particular stepped up checks on production aid for durum wheat ; whereas the implementation of new control provisions does not permit compliance with certain administrative time limits laid down by Community Regulations in the first year of their application ; whereas this is the case in particular with regard to the time limit for the payment of production aid for durum wheat, which was fixed at 30 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 April 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 353, 17. 12. 1990, p. 23 . 0 OJ No L 351 , 21 . 12. 1976, p. 1 . (4) OJ No L 362, 27. 12. 1990, p. 34. 0 OJ No L 171 , 20 . 6 . 1989, p. 31 . (6) OJ No L 94, 11 . 4. 1990, p. 15.